Title: To George Washington from Nathaniel Barrett, 11 May 1789
From: Barrett, Nathaniel
To: Washington, George



sir
New York May 11. 1789

Being soon to embark for France, in which Kingdom I shall reside for several years; I have been advised by many of my Friends to offer myself as a Candidate for the Place of Consul to that Kingdom, or if the general system of Consulates shall not be presently arranged, to serve in the mean Time as Commercial Agent for the united states.
My residence in Paris with the Connections I have formed in that City, & in Rouen, the capital of Normandy, will enable me as effectually to serve the general Interest, I presume, as any one.
For my Character, and the exertions I have made for several years past in France in behalf of the Commerce of these states—I beg Leave to refer your Excellency to the Vice President, and the several Gentlemen of the Senate from the Eastern States, to whom I have been long personally known.
I can only add, sir, that if I should be thought worthy of this Appointment, my Time, and Abilities shall be dedicated to

render every Service in my Power to my Country. I have the honor to be with the utmost respect, Your Excellency’s most obedient, and most humble Servant,

Nat. Barrett

